Citation Nr: 0934322	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  09-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for service 
connected psychoneurosis (psychiatric condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased his disability 
evaluation for psychoneurosis to 50 percent disabling, 
effective January 14, 2008.

In his September 2008 Notice of Disagreement (NOD), the 
Veteran's stepdaughter, on his behalf, claimed that the 
Veteran's irritable bowel syndrome, prostate cancer, and 
shingles were caused by his service connected psychiatric 
condition.  As these additional claims have not been 
adjudicated by the RO, they are not in appellate status and 
are therefore referred to the RO for appropriate development 
and consideration.

The Board also notes that the Veteran submitted a buddy 
statement from Anthony Marsico which details their time in 
service, including an injury the Veteran sustained when his 
jeep hit a landmine.  As this does not relate to the issue on 
appeal, it is unclear for what purpose it has been submitted.  
If the Veteran intends to pursue a claim related to that 
incident, he is instructed to file a claim with the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The clinical signs and manifestations of the Veteran's 
psychiatric condition are characterized by anxiety, 
irritability, insomnia, some social avoidance, nervous 
movements of his hands and legs, and at least one instance of 
hyperstartle response, which have resulted in social 
impairment, but the Veteran's psychiatric condition is not 
characterized by deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
psychiatric condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, Diagnostic 
Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a February 2008 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  This letter also 
informed him how the disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  In addition, in January 2009, the RO 
sent the Veteran a letter that notified the Veteran that he 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life; provided notice that a disability rating 
would be determined by applying relevant diagnostic codes; 
included the text of the applicable diagnostic code; and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation, as required by Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO sent the Veteran a SOC in February 
2009.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under The General Rating Formula for Mental Disorders at 38 
C.F.R. § 4.130, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.

Analysis

In a December 1946 rating decision, the Veteran was granted 
service connection for psychoneurosis, anxiety state, acute, 
evaluated as noncompensably disabling.  In a May 1947 rating 
decision, the Veteran's evaluation for service connected 
psychoneurosis, anxiety, was increased to 30 percent 
disabling, with an effect date of March 18, 1947, under then 
diagnostic code 9103.  The Veteran filed a claim for 
increased rating in January 2008.  In a May 2008 rating 
decision, evaluation for service connected psychoneurosis, 
anxiety, was increased to 50 percent disabling, with an 
effect date of January 14, 2008, under 38 C.F.R. § 4.130, DC 
9400.

The Board notes that while the diagnosis associated with the 
Veteran's condition has varied among the records, disability 
ratings for all mental disorders are based on the same 
symptoms.  Therefore, a change in diagnosis from 
psychoneurosis to generalized anxiety disorder or 
posttraumatic stress disorder (PTSD) will not affect the 
ultimate evaluation.

In order to meet the requirements of a 70 percent evaluation, 
the evidence must show that the Veteran's psychiatric 
condition is characterized by the symptoms listed above as 
warranting a 70 percent evaluation.

In April 2007, the Veteran complained of depression, sleep 
problems, and constant worrying.  A mental status exam found 
that he was alert and oriented times three; anxiety was 
present, but no panic attacks; the Veteran was not psychotic 
or a danger to himself or others.

In November 2007, the Veteran reported anxiety but no panic 
attacks, inability to sleep well, and dreams of the past.  A 
mental status examination found that the Veteran felt sad at 
times, but he was occupied most of the time because of his 
large family.  The Veteran gardened in the summer and worried 
about the winter.  He was not psychotic or a danger to 
himself or others.

In March 2008, the Veteran underwent a VA mental health 
examination in conjunction with his claim.  At that time, the 
Veteran complained of tension, nervousness, constant worry, 
trouble sleeping, and social avoidance.  Objectively, the 
examiner found that the Veteran was appropriately dressed and 
adequately groomed; alert; oriented in all spheres; pleasant; 
stable affect, which was slightly decreased in range and 
intensity secondary to his continued concerns.  The Veteran 
shuffled to his chair, tapped his foot, and occasionally 
spoke in a quivering voice.  His thought processes were 
logical, goal-directed, and appropriate in speed.  Though 
content was free of any evidence of delusions, hallucination, 
impulse control difficulty, suicidal or homicidal ideations, 
and most obsessive-compulsive tendencies except "the 
thoughts that reoccur in individuals with generalized anxiety 
disorder."  The Veteran denied daytime flashbacks or other 
symptoms that would suggest that posttraumatic stress 
disorder was a more accurate diagnosis.  As the Veteran has 
been retired for twenty years, the examiner did not comment 
on occupational impairment.  The examiner did find, however, 
that the symptoms of the Veteran's irritable bowel syndrome 
had increased and the Veteran was becoming increasingly 
anxious due to those symptoms.  Specifically, the examiner 
found that due to the increase in those symptoms and the 
Veteran's increased anxiety concerning them, he had begun to 
avoid even interacting with family and friends.  The VA 
examiner assigned the Veteran a GAF score of 45.  While a 
veteran's rating on the Global Assessment of Functioning 
(GAF) scale is not dispositive, the Board notes that a GAF 
score of 45 indicates serious symptoms OR any serious 
impairment in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

In his September 2008 NOD, which was prepared by the 
Veteran's stepdaughter, the Veteran complains of anxiety, 
stress, disorderly conduct caused by stress, insomnia, 
nervous shaking of his hands and legs, hyperstartle response, 
"anxiety attacks," irritability, and violent speech.  As 
noted in the introduction, this NOD also contains references 
to additional disorders, such as irritable bowel syndrome, 
which the Veteran feels were caused by his psychiatric 
disorder.  Additionally, the NOD states that the Veteran is 
unable to leave his home some days due to concerns about his 
irritable bowel syndrome.

In October 2008, the Veteran had a positive PTSD screening.  
His suicide risk assessment was negative and the nurse 
practitioner determined that he did not require a follow up 
with the behavioral health department.

In February 2009, the Veteran reported depression and anxiety 
related to his physical health and anxiety related to his 
wife's temper.  A mental status examination found that the 
Veteran was oriented 3 times, anxious, but able to discuss 
his problems in and organized and goal-directed manner.  He 
discussed family issues which made him anxious.  There was no 
evidence of psychosis.  He was not psychotic or a danger to 
himself or others.

In his March 2009 statement accompanying his Form 9, the 
Veteran stated that he felt his condition had and is 
worsening.  He cites impaired impulse control in his personal 
relationships, noting that he will escalate "what should be 
a minor skirmish [into] a violent verbal exchange which has 
been preceded and followed by irritability."  He also notes 
and increased difficulty in dealing with stressful 
situations, "in regard to coping with them, working through 
them, letting them go, and getting back to a place of calm."

The symptoms listed above most nearly approximate the 
criteria for a 50 percent evaluation.  The Veteran displayed 
symptoms of by anxiety, irritability, insomnia, some social 
avoidance, and at least one instance of hyperstartle 
response, which resulted in occupational and social 
impairment, with reduced reliability and productivity.

Based on the evidence described above, the Board finds that 
the Veteran does not meet the criteria for a disability 
rating in excess of 50 percent for psychiatric condition.  
While the Veteran's psychiatric condition has resulted in 
social impairment, it is not characterized by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  His multiple mental status examinations 
show that the Veteran is consistently oriented to time and 
place; his thoughts are organized and goal-directed; he does 
not have delusions or hallucinations; he does not experience 
suicidal or homicidal ideations; and he is able to maintain 
his personal hygiene.  While he does exhibit anxiety, the 
record does not suggest that the Veteran experiences near-
continuous panic or depression affecting the ability to 
function independently.  Likewise, while the Veteran 
describes his irritability and his propensity 
disproportionately respond to a minor argument in a manner 
that escalates it to a "violent verbal exchange," the 
record does not show any instances of unprovoked irritability 
or physical violence.  The Board notes that both the March 
2008 VA examiner and the Veteran, through his stepdaughter, 
have attributed his increased social avoidance to an increase 
in his irritable bowel syndrome, not the Veteran's 
psychiatric condition.  For these reasons, the Board 
determines that preponderance of the evidence is against the 
assignment of an increased evaluation in excess of 50 percent 
for psychiatric disorder.  

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's psychiatric disorder warranted an evaluation in 
excess of 50 percent.  Hart, supra.  Accordingly, the appeal 
is denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 50 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for service 
connected psychoneurosis (psychiatric condition) is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


